DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 22, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calomeni et al. (US 20210008261).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Calomeni discloses a catheter blood pump, comprising: an expandable pump portion 1600 extending distally from an elongate shaft (Fig. 1, section 0086, an exemplary catheter blood pump, including expandable pump portion), the pump portion including an expandable impeller 1606, 1616 housing (Fig. 1, section 0086, Pump portion includes proximal impeller and distal impeller, both of which are in operable communication with drive mechanism) that includes an expandable blood conduit 1604 defining a blood lumen (Fig. 1, section 0088,  Blood conduits herein may simply be referred to as conduits. Conduit creates and provides a blood lumen between the two impellers), and a plurality of expandable struts coupled to and extending axially from an end region of the expandable blood conduit (Fig. 3A, section 0112, Coupled to the two expandable members is conduit, which has a proximal end and a distal end. The two expandable members each include a plurality of proximal struts and a plurality of distal struts), the plurality of expandable struts 456, 459 non-unitary with an expandable scaffold at the end region (section 0028, 0112, the expandable impeller housing may include one or more scaffold sections. The two expandable members each include a plurality of proximal struts and a plurality of distal struts. The proximal struts in proximal expandable member extend to and are secured to shaft section, which is coupled to bearing, through which the drive cable extends and is configured and sized to rotate), and one or more expandable impellers disposed at least partially within the blood lumen (Fig. 11, the pump portion including an expandable impeller housing that includes a blood conduit that defines a blood lumen between an inflow “I” and an outflow “0”).
Concerning claim 2,  Calomeni discloses the plurality of expandable struts are disposed at an outflow of the pump portion (Fig. 1, 3B sections 0112, 0131, The proximal struts of distal expandable member extend to and secured to a distal region (to a distal end in this case) of central tubular member. Bearing is also coupled to the distal region of central tubular member, as is shown in FIG. 3D. The drive cable extends through and rotates relative to bearing. Fluid flows into the inflow region, through the fluid lumen, and then out of an outflow region. Flow into the inflow region may be labeled herein as “I,” and flow out at the outflow region may be labeled “0.”).
With respect to claim 3, Calomeni discloses the plurality of expandable struts are proximal relative to a proximal end of the expandable blood conduit (Fig. 1, 3B sections 0112, 0131, The proximal struts of distal expandable member extend to and secured to a distal region (to a distal end in this case) of central tubular member. Bearing is also coupled to the distal region of central tubular member, as is shown in FIG. 3D. The drive cable extends through and rotates relative to bearing. Fluid flows into the inflow region, through the fluid lumen, and then out of an outflow region. Flow into the inflow region may be labeled herein as “I,” and flow out at the outflow region may be labeled “0”).
Regarding claim 4, Calomeni discloses he plurality of expandable struts are disposed at an inflow of the pump portion (Fig. 1, 3B sections 0112, 0131, The proximal struts of distal expandable member extend to and secured to a distal region (to a distal end in this case) of central tubular member. Bearing is also coupled to the distal region of central tubular member, as is shown in FIG. 3D. The drive cable extends through and rotates relative to bearing. Fluid flows into the inflow region, through the fluid lumen, and then out of an outflow region. Flow into the inflow region may be labeled herein as “I,” and flow out at the outflow region may be labeled “0”).
Concerning claim 5,  Calomeni discloses the plurality of expandable struts are disposed distal relative to a distal end of the expandable blood conduit (Fig. 1, 3B sections 0112, 0131, The proximal struts of distal expandable member extend to and secured to a distal region (to a distal end in this case) of central tubular member. Bearing is also coupled to the distal region of central tubular member, as is shown in FIG. 3D. The drive cable extends through and rotates relative to bearing. Fluid flows into the inflow region, through the fluid lumen, and then out of an outflow region. Flow into the inflow region may be labeled herein as “I,” and flow out at the outflow region may be labeled “0”).
With respect to claim 6, Calomeni discloses a second plurality of struts extending axially from a second end region of the expandable blood conduit, wherein the second plurality of struts are non-unitary with the scaffold (sections 0028, 0112, the expandable impeller housing may include one or more scaffold sections. The two expandable members each include a plurality of proximal struts and a plurality of distal struts. The proximal struts in proximal expandable member extend to and are secured to shaft section, which is coupled to bearing, through which the drive cable extends and is configured and sized to rotate).
Regarding claim 7, Calomeni discloses the scaffold extends from the end region to the second end region (Fig. 5, section 0129, Working portion also includes expandable member, referred to generally, and conduit that is secured to the expandable member and extends almost the entire length of expandable member. Expandable member includes distal struts that extend to and are secured to strut support, which is secured to distal tip).
Concerning claim 8,  Calomeni discloses the scaffold is continuous from the end region to the second end region (Fig. 5, section 0129, Working portion also includes expandable member, referred to generally, and conduit that is secured to the expandable member and extends almost the entire length of expandable member. Expandable member includes distal struts that extend to and are secured to strut support, which is secured to distal tip).
With respect to claim 9, Calomeni discloses the scaffold includes one or more discontinuities between the end region and the second end region (Fig. 2, section 0097, A central region of conduit spans an axial distance where the pump portion is void of first and second expandable members and. Central region can be considered to be axially in between the expandable members).
Regarding claim 10, Calomeni discloses the scaffold includes first 1108 and second 1110 scaffold sections axially spaced apart (Fig. 2).
Concerning claim 11,  Calomeni discloses the first and second scaffold sections 1108, 1110 are disposed at first and second impeller regions 1116, 1118(Fig. 2, section 0103, Pump portion includes first impeller and second impeller, with first impeller disposed radially within first expandable member and second impeller disposed radially within second expandable member).
With respect to claim 12, Calomeni discloses the blood conduit 1112 includes a central region 1133 in between the first and second scaffold sections 1108, 1110, wherein the central region is void of a scaffold (Fig. 2, section 0107, ) Central tubular member extends distally from proximal expandable member within conduit 1112 and is also coupled to proximal end of distal expandable member).
Regarding claim 13, Calomeni discloses blood pump further comprising a second plurality of expandable struts extending axially from a second end region of the expandable blood conduit, wherein the second plurality of struts are unitary with the scaffold (section 0112, The distal struts of proximal expandable member extend to and are secured to a proximal region (to a proximal end in this case) of central tubular member , which is disposed axially in between the expandable members).
Concerning claim 22,  Calomeni discloses the plurality of expandable struts 506 have a radial thickness greater than a radial thickness of the scaffold 570  in the end region (Fig. 18A-B, section 0191, Expandable housing includes expandable support member secured to a membrane, the expandable support member providing radial support to the membrane and defining the blood lumen. Inflation lumen, which is secured to and has a configuration that follows the configuration of a strut).
With respect to claim 24, Calomeni discloses the plurality of expandable struts 506 extend from a common hub 508 (Figs. 18A-B, section 0129, Expandable member includes distal struts that extend to and are secured to strut support, which is secured to distal tip. Expandable member also includes proximal struts there are secured to a proximal strut support).
Regarding claim 26, Calomeni discloses each of the plurality of struts has a stiffness that is greater than a region of the scaffold to which it is couple (Page 20, claim 10).
Claim Objections
Claims 29-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792